Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 06/26/2021, with respect to the 35 U.S.C 103(a) rejection of claims 1-20 as allegedly being unpatentable over Wang et al., U.S. Pre-Grant Publication No. 2020/0313878 (hereinafter “Wang’”) in view of US. Lillibridge et al., U.S. Pre-Grant Publication No. 2007/0276843 (hereinafter “Lillibridge’’)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claims and arguments.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 4, 5 -7, 11, 13, 14, and 18-20 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 12-15, and 20

they are not patentably distinct from each other because both the co-assigned
Application claim 1 and co-assigned Patented Application claim 1 are almost the same
in scope.

Instant claim 1 and associated claims 1, 4, 5-7, 11, 13, 14, and 18-20
App. No. ‘543 claim 1 and associated claims 2, 6, 12,-15 and 20
1. (Currently Amended) A system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: store one or more entries in a first version of a journal, wherein the one or more entries are based at least in part on transactions performed on a collection of data, wherein the first version of the journal, upon storage of the one or more entries, comprises: an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on a hash value of a prior node in the ordered 




The instant application claims 1 and co-pending claims App No. ‘543 both are
storing entries of journals, where nodes in a hierarchy are associated with hash values

One of ordinary skill in the art would understand from the teachings found in co-
pending application App No. ‘543 would not be significantly different from those found in
the Instant application relates to verifies store entries using proofs and hash values. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modify
instant Application claims with the additional limitation of so to obtain co-pending App
‘543 claims as claimed.
Allowance of application claim 1 would result in an unjustified time-wise
extension of the monopoly granted for the invention defined by co-pending Application
claim 1. Therefore, the provisional obviousness-type double patenting is appropriate
because the conflicting claims have not in fact been patented. Application claim 1
corresponds to co-pending application claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Publication No. 20200313878 hereinafter Wang in view of U.S. Publication No.


As per claim 1, Wang discloses:
A system (para 0013 “Example methods and systems of implementing a
secure and verifiable data access logging system are disclosed.”), comprising:
at least one processor; and a memory comprising instructions that, in
response to execution by the at least one processor (para 0018 “The methods or
embodiments disclosed herein may be implemented as a computer system
having one or more modules (e.g., hardware modules or software modules).
Such modules may be executed by one or more processors of the computer
system. The methods or embodiments disclosed herein may be embodied as
instructions stored on a machine-readable medium that, when executed by one
or more processors, cause the one or more processors to perform the
instructions.”), cause the system to at least:
store one or more entries in a first version of a journal, wherein the first
version of the journal (para 0015 “In some example embodiments, a log server of
the logging system stores a request log entry corresponding to a data request
from a client device requesting data of one or more users from a data server, as
well as a response log entry corresponding to the data server servicing the data
request from the client device. The log server may encrypt data of the response
log entry using an attribute-based encryption that builds an attribute-based
access policy into cyphertext of the encrypted data of the response log entry.”),

a hierarchy of interior nodes, wherein an interior node comprises a hash
value based at least in part on hash values of one or more children of the interior
node (para 0058 “In some example embodiments, log entries in the logging
system 216 are organized into a Merkle hash tree of which the leaf nodes are the
request and response log entries based on their time sequence. FIG. 4 illustrates
a Merkle hash tree 400, in accordance with an example embodiment. In FIG. 4,
the Merkle hash tree 400 comprises a root node 410, internal nodes 420 and 422
that are children of the root node 410, and leaf nodes 430, 432, 434, and 436
that are children of the internal nodes 420 and 422, respectively. A Merkle hash
tree 400 may comprise a binary tree structure of which each internal tree node is
a hash result of its left and right children. A Merkle hash tree is an efficient data
structure that may be used to verify contents of large data structures compared
with a hash chain.”);
and provide a first digest of the first version of the journal (para 0044 “At
operation 301, the client device 330 sends an indication of the data request, such
as in the form of a request digest, to the log server 310 to ask for a request
token. In some example embodiments, the log server 310 receives the indication
of the data request from the client device 330. In some example embodiments,
the data request issued by the client device 330 requests data of one or more
users of an online service from the data server 320.”)

Wang does not disclose:

an ordered plurality of leaf nodes, wherein a leaf node of the ordered
plurality of leaf nodes comprises a hash value based at least in part on a hash
value of a prior node in the ordered plurality of leaf nodes
wherein a first digest is usable in a proof that the one or more entries are
unmodified and stored in the first version of the journal
provide, subsequent to one or more additional entries being added to the
journal, a second digest of a second version of the journal; 
and provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal

Lillibridge discloses:
wherein a first digest is usable in a proof that the one or more entries are
unmodified and stored in the first version of the journal (para 0030 “Block 20
represents sending each user that submitted a document during the recent
period a proof that their newly inserted documents and associated document IDs
are properly included in the newly published HDAG. These proofs, checked by
the clients, allow the clients to be sure that their documents have actually been
placed in the archive. In some embodiments of the present invention, a proof of
inclusion contains the relevant HDAG nodes including all of the nodes on a path
from the root node to a given node, the presence and contents of which are

element (e.g., value five) is in the set to which the committer committed, the
committer merely supplies the contents of all of the nodes (inclusive) on the path
from the root node to the node containing that element. In the case of element
value five in FIG. 2, this would be node 101 followed by node 102. The
advantage of sending just a path to the node containing that element instead of
the contents of the entire HDAG is that a path is often exponentially smaller than
the entire HDAG.”)
and provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal (para 0038 “The basic archive operations illustrated in FIG. 1 relate in embodiment A to proofs of the following forms: (1) there are exactly D elements in the hash list and (2) the i.sup.th element from the end of the hash list is h.sub.i. The first form of proof is used to prove that a document ID is invalid because it is greater than D and to prove that the set of valid document IDs is 1..D. The second form of proof is used to prove that document ID i is associated with the document having hash hi during valid retrieval (block 22) and document insertion verification (block 20).” Para 0040 “By including the size of the rest of the list in each node of data structure 300, the required proofs about data structure 300 are made more efficient than those about data structure 200. In reference to data structure 300, proving that the list has D elements includes showing the first node (O(1) space), which is labeled with the entire size of the list less one. This works Para 0059 “In one embodiment of the present invention, if the archive balances its trees, then the hash inclusion proof for hashes contained in the most recent sublist uses O(logs) space, where s is the number of documents inserted today.” Para 0060 “When a document is inserted again in an archive using embodiment B, the computer archive system determines whether to add an additional copy of that document's hash to the sublist describing the current period or to refer back to the copy of that document's hash that was added to the list when that document was first inserted. The archive system refers to some copy of the document's hash in order to convince the client or other user that the document is (now) in the archive. Archive system procedures can reuse existing hash value copies in order to conserve space in case applications repeatedly insert the same documents over and over again. Doing so requires being able to produce small hash inclusion proofs for hashes contained in sublists describing earlier periods. This is accomplished by changing the list backbone from a simple linked list to an append-only persistent skip list (as in Embodiment A; not shown); this para 0077-0079)
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method
implementing a secure and verifiable data access logging system of Wang to
include wherein a first digest is usable in a proof that the one or more entries are
unmodified and stored in the first version of the journal and provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal, as taught of Lillibridge.
The motivation would have been to proof the validity of journal store using
a verifiable proof.

Wang in view of Lillibridge does not disclose:
 wherein one or more entries are based at least in part on transactions performed on a collection of data
an ordered plurality of leaf nodes, wherein a leaf node of the ordered
plurality of leaf nodes comprises a hash value based at least in part on a hash
value of a prior node in the ordered plurality of leaf nodes
provide, subsequent to one or more additional entries being added to the
journal, a second digest of a second version of the journal

	Deery discloses:
para 0018 “Regardless, the verification server 28 may generate one or more hash values 36 associated with a hash tree 38 based on the electronic data 26 representing the original version 32 of the electronic document 20. The hash tree 38 may be generated using an electronic representation of a hashing algorithm 40. The verification server 28 may then distribute one or more of the hash values 36 via a blockchain 50. That is, any of the hash values 36 (e.g., hash list, hash chain, branches, nodal leaves) may be added to, stored in, or incorporated in, any record, transaction, or block and distributed via the blockchain 50. While the blockchain 50 may be sent or routed to any destination (such as an Internet Protocol address associated with another server), FIG. 1 illustrates peer distribution.”)
provide, subsequent to one or more additional entries being added to the
journal, a second digest of a second version of the journal (para 0036 “FIG. 13 illustrates multiple digital signatures 160, according to exemplary embodiments. Because the electronic document 20 may comprise or contain multiple types of the electronic data 26, exemplary embodiments may generate the multiple digital signatures 160. Exemplary embodiments, for example, may generate a first digital signature 70a (such as the 256-bit hash value using the SHA-256 hashing algorithm 40) based on the data version 132 associated with the electronic Para 0037 “FIG. 14 further illustrates the blockchain 50, according to exemplary embodiments. Once any of the multiple digital signatures 160 is/are generated, exemplary embodiments may incorporate one or more of the multiple digital signatures 160 into the blockchain 50. That is, any one or more of the multiple digital signatures 160 may be added to, stored in, or incorporated into any record, transaction, or block within the blockchain 50. FIG. 14, for simplicity, illustrates the blockchain 50 including the first digital signature 70a (based on the data version 132), the second digital signature 70b (based on the metadata 140), and the third digital signature 70c (based on the instructions 150). The verification server 28 may then distribute or broadcast the blockchain 50 to the trusted peer device 72 for subsequent verification.”)
Therefore, it would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method
implementing a secure and verifiable data access logging system of Wang in view of Lillibridge to include wherein one or more entries are based at least in 
The motivation would have been to an organized verifiable proof of storage records.

As per claim 2, Wang in view of Lillibridge and Deery discloses:
The system of claim 1, wherein the provided hash values are sufficient
when the hash values can be used, with a retained hash value based at least in
part on the one or more entries, to compute the second digest (Wang para 0057-
0059) and (Lillibridge para 0059, 0060 and 0077-0079, The motivation would
have been to securely compute secondary proof to validity of a journal
entry).

As per claim 3, Wang in view of Lillibridge and Deery discloses:
The system of claim 2, wherein the retained hash value corresponds to a
leaf node of the journal (Wang para 0058 and 0059).

As per claim 4, Wang in view of Lillibridge and Deery discloses:
The system of claim 1, wherein the proof that the second digest is based

symmetric hash operator to the provided hash values (Wang para 0057-0059
and 0070-0074).

As per claim 5, Wang in view of Lillibridge and Deery discloses:
The system of claim 1, wherein a proof that the one or more entries are
unmodified comprises determining that a leaf-node of the journal is based at
least in part on a hash value computed based at least in part on the one or more
entries (Wang para 0057-0059 and 0070-0074).

As per claim 6, Wang in view of Lillibridge and Deery discloses:
The system of claim 1, the memory comprising further instructions that, in
response to execution by the at least one processor, cause the system to at least
receive a request to verify that the one or more entries are unmodified and stored
in the second version of the journal, wherein the request comprises at least one
of information indicative of a location of the one or more entries or information
indicative of the first version of the journal (Lillibridge para 0026, 0059, 0060
and 0077-0079, The motivation would have been to securely location entry
information to properly proof the validity of a journal entry).

As per claim 7, the implementation of the method of claim 1 will execute the
computer-implemented method of claim 7. The claim is analyzed with
respect to claim 1.
As per claim 8, the claim is analyzed with respect to claim 2.

As per claim 9, the claim is analyzed with respect to claim 3.

As per claim 10, the claim is analyzed with respect to claim 4.

As per claim 11, Wang in view of Lillibridge and Deery discloses:
The computer-implemented method of claim 9, wherein the hash operator
is a symmetric hash operator (Wang para 0057-0059 and 0070-0074).

As per claim 12, Wang in view of Lillibridge and Deery discloses:
The computer-implemented method of claim 7, wherein the second digest
comprises one or more recomputed nodes that were frontier nodes in the first
version of the journal, and wherein non-frontier nodes of the first version of the
journal were not recomputed in forming the second version of the journal (para
0064, 0072-0074) and (Lillibridge para 0060 and 0061, The motivation would
have been to utilize nodes within a hash tree in order to properly form a
version of the journal).

As per claim 13, the claim is analyzed with respect to claim 7.

As per claim 14, the implementation of the method of claim 1 will execute
the non-transitory computer-readable storage medium (Wang paragraph
0017) of claim 14. The claim is analyzed with respect to claim 1.

As per claim 15, the claim is analyzed with respect to claim 2.

As per claim 16, the claim is analyzed with respect to claim 3.

As per claim 17, Wang in view of Lillibridge and Deery discloses:

wherein proving that the one or more entries are unmodified comprises
determining that a leaf- node of the journal is based at least in part on a hash
value computed based at least in part on the entry (Wang para 0057-0059 and
0070-0074).

As per claim 18, the claim is analyzed with respect to claim 4.

As per claim 19, the claim is analyzed with respect to claim 12.

As per claim 20, the claim is analyzed with respect to claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491